Citation Nr: 1017646	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  98-04 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a sleep disorder 
claimed as secondary to service-connected Behçet's 
meningoencephalitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a higher initial evaluation for headaches, 
evaluated as 30 percent disabling from April 30, 2001.  

4.  Entitlement to an effective date earlier than April 30, 
2001, for the award of service connection for headaches.


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The Veteran served on active duty from July 1977 to December 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2003, August 2004, and January 
2006 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  

Issues number one and two on the cover page were previously 
addressed by the Board in a decision dated in November 2005.  
The Veteran thereafter appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an order dated in November 2005, the Court granted a joint 
motion by the Veteran and VA General Counsel, which was 
incorporated by reference, to vacate the denials and remand 
those two issues for readjudication in accordance with the 
joint motion.  Issues three and four on the cover page are 
before the Board for the first time.  

The appeal to the Court also included four claims for earlier 
effective dates related to other issues, and the Court's 
remand ordered three specific actions in connection with 
those four issues.  Because those other four issues were 
readjudicated by the Board in March 2007 (which granted three 
of the claims and denied the fourth), the Court's related 
remand orders were addressed in that decision and are not 
addressed here.  The Court's remand orders also specified 
three other actions to be taken with respect to claims 
numbered one and two on the cover page, and are addressed in 
the decision below.  


FINDINGS OF FACT

1.  The Veteran has a sleep disorder that is likely the 
result of service-connected Behçet's meningoencephalitis.  

2.  The Veteran does not have hypertension that is related to 
his military service.  

3.  The Veteran's headaches have not been shown to be very 
frequent and completely prostrating and prolonged.  

4.  A claim of service connection for headaches was not filed 
before April 30, 2001.  


CONCLUSIONS OF LAW

1.  The Veteran has a sleep disorder that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009). 

2.  The Veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1131, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 
3.309 (2009). 

3.  The criteria for an increased rating for the Veteran's 
headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2009).  

4.  The criteria for an effective date earlier than April 30, 
2001, for the award of service connection for headaches have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 5110; 38 C.F.R. § 
3.400.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2002, August 2003, February 2004, April 2005, March 2006, 
June 2007, and September 2008.  Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, including 
specifically how to substantiate his claim for service 
connection for hypertension on a secondary basis, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the Veteran's behalf.  The Veteran was apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured examinations in furtherance of his 
claims.  The examinations provided sufficient information to 
address each issue.  VA has no duty to inform or assist that 
was unmet. 

II.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

It is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred during service if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a).  

Further, disability that is proximately due to or the result 
of a service-connected disease or injury is considered 
service-connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  The Veteran currently is service-
connected for Behçet's meningoencephalitis rated as 100 
percent disabling, a psychotic disorder rated as 100 percent 
disabling, headaches associated with Behçet's 
meningoencephalitis rated as 30 percent disabling, and 
olivopontocerebellar syndrome rated as 10 percent disabling.  

A.  Sleep Disorder

As an initial matter, the Board notes that the Veteran is 
completely disabled.  An October 2007 VA examiner, who 
characterized the Veteran as "clearly demented," noted that 
the Veteran is unable to give his own history because he has 
little speech at all, necessitating that his wife provide the 
Veteran's history and her observations of his disabilities.  
As a consequence, while the discussion that follows will 
often use the usual convention of attributing statements to 
the appellant himself, the statements typically originated 
with his wife, who is his principal caregiver.  

It is contended that the Veteran has a sleep disorder that is 
secondary to his service-connected Behçet's 
meningoencephalitis.  The Veteran's STRs contain no evidence 
of complaint or treatment related to a sleep disorder.  The 
Veteran was examined by a VA physician in May 2004.  The 
Veteran's wife provided the pertinent history, as the Veteran 
himself was unable to do so.  After recording a detailed 
history and examining the Veteran, this examiner concluded 
that the Veteran's behavior is consistent with a diffuse 
cerebral disorder that is accompanied by a sleep disturbance 
that is best explained by his continuing meningeal 
encephalopathy, diagnosed by the examiner as Behçet's 
meningoencephalitis, that has been characterized by some 
sleep abnormality for several years.  Thus, this examiner's 
opinion was that the Veteran's sleep abnormality is a 
component of his service-connected Behçet's 
meningoencephalitis, as opposed to a separate disorder.  

The Veteran was examined again in October 2007.  The report 
of that neurological examination noted that the Veteran has 
been observed to sleep during the day and on and off through 
the night.  At times he will arise during the night and try 
to walk off.  He reportedly sleeps about 15 hours in a 24 
hour day, and would, according to his wife, sleep all day if 
permitted.  It was reported that the sleepiness came on 
gradually over the two preceding years, and that the excess 
sleepiness had been present for the past year.  Examination 
revealed that the Veteran was at the time alert and aware 
that he was in a hospital, but could not say which one.  He 
incorrectly identified the current year as 2006.  He was able 
to follow simple commands, but followed them very slowly.  
Coordination exercises were done very slowly and with some 
deficit.  His gait was apractic, and he needed assistance 
from his wife to walk.  

This examiner diagnosed progressive dementia that he opined 
was not a manifestation of the Veteran's Behçet's 
meningoencephalitis because, inter alia, the dementia started 
at least 13 years after the initial encephalitic process 
ended; because, unlike encephalitis, it is slowly progressing 
and not an acute illness; and because dementia in Behçet's is 
rare.  The examiner opined that it is as likely as not that 
the Veteran's excess sleepiness is related to the dementing 
process, and not to his Behçet's meningoencephalitis, since 
the dementing process started at least seven years after 
service.  The examiner concluded that the Veteran's excess 
sleepiness is not due to his service-connected Behçet's 
meningoencephalitis or to any other service related disorder.  

As noted above, generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Further, 
disability that is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  

Here, the evidence of the onset of the Veteran's excess 
sleepiness suggests that it began sometime in the early 
1990s, many years after he left active duty.  Service 
connection on a direct basis therefore is not warranted 
because there is no evidence of a related in-service event, 
and no medical evidence of a nexus between the current sleep 
disability and any in-service disease or injury.  Rather, it 
is contended that the Veteran's sleep disorder is proximately 
due to or the result of his service-connected Behçet's 
meningoencephalitis.  

In this regard, the Board is confronted with two seemingly 
conflicting medical opinions.  Although neither opinion 
suggests that the Veteran's sleep abnormality constitutes a 
separately diagnosed disorder, the Board finds that, with 
resolution of reasonable doubt in the Veteran's favor that 
the sleep problems are symptoms of his service-connected 
Behçet's meningoencephalitis.  The Board finds that the 
examiner's opinion that the sleep disorder is a component of 
the service-connected disability is as persuasive as the 
opinion that it is not.  

Whether the sleep disorder is a separately ratable condition 
is a question that is not now before the Board, but will be 
addressed by the RO hereafter.  See 38 C.F.R. § 4.14 
(evaluation of the same manifestation under different 
diagnoses is to be avoided).  (The Veteran's encephalitis has 
been rated as 100 percent disabling on account of an active 
disease process under 38 C.F.R. § 4.124a, Diagnostic Code 
8000.)  

B.  Hypertension

The Veteran's STRs are negative for any complaints or 
treatment related to hypertension.  A November 1988 post-
service VA examination reported the Veteran's blood pressure 
of 124/80.  He was thereafter diagnosed with hypertension in 
December 1998, 12 years after leaving active military duty.  
It is contended by the Veteran's wife that the Veteran's 
hypertension is etiologically related to his principal 
service-connected disability, presently diagnosed as Behçet's 
meningoencephalitis.  

The Veteran was examined by a VA physician in September 2007.  
Examination revealed blood pressure readings of 132/86, 
132/88, and 134/90.  The examiner diagnosed essential 
hypertension and noted that there is no good evidence in 
acceptable medical literature that hypertension is caused by 
any psychiatric disorder, including the Veteran's diagnosed 
psychosis.  The examiner concluded that it therefore is less 
likely as not that the Veteran's hypertension was caused by 
or aggravated by his psychosis.  The examiner also noted that 
a review of the Veteran's STRs revealed nothing to indicate 
any suspicion for hypertension during his period of military 
service, causing him to conclude that it is less likely as 
not that that the Veteran's hypertension was related to his 
active military service.  In a December 2007 addendum to his 
September 2007 examination report, the examiner clarified and 
expanded his earlier opinion, saying that it is less likely 
as not that the Veteran's essential hypertension is caused by 
any of his service-connected disabilities, including 
specifically Behçet's meningoencephalitis, psychotic 
disorder, or headaches associated with his Behçet's 
meningoencephalitis.  

Here, there is evidence of a current disability, essential 
hypertension.  However, there is no evidence of any related 
in-service event, and no medical evidence associating the 
Veteran's essential hypertension with either his military 
service or any of his service-connected disabilities.  
Therefore, there is no basis on which to grant service 
connection for the Veteran's essential hypertension.  

The Board acknowledges the Veteran's wife's contention that 
the Veteran's essential hypertension is related to his 
service-connected disabilities.  However, there is no 
evidence of record showing that the Veteran or his wife has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of the disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2009).  
Consequently, the appellant's own assertions as to the 
etiology of the hypertension have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim.  The Veteran's diagnosed 
hypertension is not traceable to disease or injury incurred 
in or aggravated during active military service, nor is it 
related to any of his service-connected disabilities.  

III.  Headaches

The Veteran is service connected for headaches, rated as 30 
percent disabling effective April 30, 2001, by the RO 
decision that granted service connection.  The Veteran 
disagrees with both the 30 percent evaluation and the 
effective date.  



A.  Rating

At a February 1997 VA examination, the Veteran reported that 
he experienced a headache approximately once per week that 
lasted about 45 minutes.  The examiner noted that, while the 
Veteran's headaches were pervasive, they were not so severe 
as to be incapacitating.  In April 1997, the Veteran reported 
that his headaches occurred three times per week, lasting 
from 10 to 15 minutes.  An August 1998 VA treatment record 
indicates that the Veteran reported that his head was 
throbbing, his right ear was ringing, his right vision was 
blurry, and his right hand was trembling.  He complained 
that, while driving, he had been having bad headaches and had 
to pull off the road to recover from the headache.  
Examination was unremarkable, and he was discharged two days 
after admission following testing and observation.  An April 
1999 treatment report documented the Veteran's report of 
severe headaches described as feeling like he was being hit 
in the head with a sledge hammer.  

The report of an October 2007 VA neurological examination 
noted the Veteran's relevant history as found in his 
treatment records and as recalled by his wife.  The Veteran 
began having blackouts in 1993, which may have included a 
seizure.  This was followed by one or more seizures.  He was 
found wandering around his workplace, and was placed on 
suspension.  Returning to work, he apparently performed 
acceptably until some time in 1997, when he began forgetting 
things and was unable to follow instructions.  He was 
thereafter diagnosed with pontocerebellar degeneration in 
early 1998.  He did not return to work after December 1998.  
There is no mention that the Veteran's headaches were the 
cause of his not returning to work.  Rather, it is evident 
from the evidence of record that it was his developing 
dementia that caused him to lose focus at work.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations, and on 
the ability to function under the ordinary conditions of 
daily life.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  VA regulation provides that 
an increased rating is warranted effective from the earliest 
date as of which it is factually ascertainable that an 
increased rating is warranted.  See 38  C.F.R. § 3.400.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award does 
not raise the question of entitlement to an increased rating, 
but instead is an appeal of an original rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Consideration must be given 
to whether the Veteran deserves a higher rating at any point 
during the pendency of the claim (so-called "staged 
ratings").  Id.  Consequently, the Board will evaluate the 
Veteran's headache claim as a claim for a higher evaluation 
of an original award, effective from the date of award of 
service connection.  

The Veteran's headaches are evaluated utilizing the rating 
criteria found at Diagnostic Code 8100, migraine.  38 C.F.R. 
§ 4.124a.  Under Diagnostic Code 8100, a 10 percent rating is 
for application with characteristic prostrating attacks 
averaging one in two months over last several months.  A 30 
percent rating is for application with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  A 50 percent rating, the highest rating 
available under Diagnostic Code 8100, is for application with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

Here, while the Veteran was able to describe frequent painful 
headaches, there is no evidence that they have been 
prostrating.  Moreover, there also is no competent evidence 
that his headaches are very frequent and completely 
prostrating, as is required for the higher, 50 percent, 
rating.  While the Veteran is, and has been for several 
years, incapable of working (economic inadaptability), there 
is no evidence showing that he stopped work because of the 
headaches.  

The Board has considered whether an exceptional or unusual 
disability picture exists that would render impractical the 
application of the regular schedular rating standards, but 
finds none.  See 38 C.F.R. § 3.321(b).  First, the rating 
criteria are sufficiently specific to be applied in the 
instant case.  Moreover, the current evidence of record does 
not demonstrate that the Veteran's service-connected headache 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment due 
exclusively to his service-connected headache disability.  
Id.  Given the lack of evidence showing unusual disability 
with respect to the Veteran's service-connected headache 
disability that is not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  Id.  

In sum, based on a review of all of the pertinent evidence of 
record, the Board finds that a higher, 50 percent, rating is 
not warranted for the Veteran's service-connected headache 
disability because (1) his disability picture more nearly 
approximates the criteria required for the currently assigned 
30 percent rating; (2) there is no evidence showing that his 
headaches are very frequent, and completely prostrating and 
prolonged resulting in severe economic inadaptability; and 
(3) because the Board finds no basis warranting referral for 
extraschedular consideration.  Accordingly, the claim for an 
increased rating for the Veteran's headache disability is 
denied.  

B.  Effective date

The Veteran's spouse contends that the effective date of the 
Veteran's headache disability should be earlier than the 
April 30, 2001, date assigned.  In support of this claim she 
has cited in-service treatment records reporting that the 
Veteran complained of some frontal headaches in July 1979 
during initial treatment for what has ultimately been 
diagnosed as Behçet's meningoencephalitis, and to post-
service treatment notes dated in the late 1990s.  

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  Put another 
way, the applicable law and regulations do not provide for 
what the Veteran's spouse terms retroactive compensation 
based on his earlier headache complaints.  

Here, the Board finds that the evidence does not show that an 
earlier effective date is warranted by the law and regulation 
cited in the preceding paragraph.  First, the earliest 
possible effective date under any circumstance is the day 
following separation from active service, in this case, in 
December 1986.  However, the Veteran's initial claim for 
service connection for headaches was not received until 
February 2004, close to 20 years after he left active duty.  
Since the claim was not received within the first year after 
leaving service, the effective date cannot be the day 
following separation from active duty.  

Therefore, in accordance with the applicable regulation cited 
above, the effective date of the Veteran's headache service 
connection award can only be either the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
Here, the initial claim for service connection for headaches 
has been construed by the RO to be April 30, 2001, the date 
of receipt of a claim for an increased rating for the 
Veteran's service-connected Behçet's meningoencephalitis.  
Because the effective date for service connection is the 
later of the date entitlement arose or the date of receipt of 
the claim, it follows that the effective date can only be 
April 30, 2001, the date that has been construed as the 
receipt of the claim for service connection for headaches.  

Addressing the Veteran's contentions that the effective date 
should be much earlier based on complaints of headaches in 
service or complaints of headaches to his VA treatment 
providers in the late 1990s, the Board finds this argument 
unavailing in light of the regulatory constraints noted 
above.  As noted, the effective date cannot be before the day 
after separation from service, negating the application of an 
effective date based on an in-service complaint.  Moreover, 
even if it is determined that entitlement to service 
connection for headaches arose sometime in the late 1990s 
based on complaints to VA medical care providers, as 
discussed above, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(b)(2)(i) (2009).  Here, the latter of those 
two dates is the date of claim.  

In accordance with the foregoing analysis, the Board finds 
that an effective date earlier than April 30, 2001, is not 
warranted for service connection for the Veteran's headaches.  
The claim therefore is denied.  


ORDER

Entitlement to service connection for a sleep disorder is 
granted.

Entitlement to service connection for hypertension is denied.

Entitlement to a higher initial evaluation for headaches, 
evaluated as 30 percent disabling from April 30, 2001, is 
denied.  

Entitlement to an effective date earlier than April 30, 2001, 
for service connection for headaches, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


